Citation Nr: 1645619	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  14-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Prior to January 3, 2015, entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD); on and after January 3, 2015, entitlement to an initial disability in excess of 30 percent for service-connected PTSD.

2.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2010 to December 2011.  He served a prior period of Active Duty for Training from May 2007 to October 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the January 2014 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective March 29, 2013.  During the pendency of the appeal, in a February 2015 rating decision, the RO increased the disability rating for the Veteran's PTSD to 30 percent, effective January 3, 2015.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The Veteran presented testimony before a Decision Review Officer (DRO) in an October 2014 hearing.  He also testified before the undersigned Veterans Law Judge in a November 2015 videoconference hearing.  Transcripts of both hearings are associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regrettably, remand is necessary prior to adjudicating the Veteran's claims.  

Regarding the Veteran's claim for tinea pedis, remand is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Here, various documents of record, to include the 2013 VA examination and the June 2014 Statement of the Case, refer to a May 2011 service treatment record that documents a diagnosis of pitted keratolysis.  An October 2013 examination requests then indicates the STR is in VISTA.  This record does not appear to be associated with the claims file.  On remand, efforts should be made to locate this document in VISTA or elsewhere and upload it into the file.

Also regarding the claim of entitlement to service connection for tinea pedis, or a foot fungus with loss of toenails, remand is required for an adequate examination.  VA provided an examination for this claim in November 2013.  At that time, the examiner opined that the currently diagnosed tinea pedis was not related to military service, finding that there was no causal link between the pitted keratolysis that was diagnosed in May 2011 during active duty and the current tinea pedis.  The examiner explained that the Veteran's separation and post-deployment examinations were negative for any complaints of a foot fungus, and the Veteran had not complained of such symptoms until his present claim, despite presenting to VA for treatment of other conditions before.  

At his October 2014 DRO and November 2015 Board hearings, however, the Veteran testified that the foot fungus that had originated during his active duty had persisted up until the present time.  The Veteran is competent to give testimony regarding the symptoms and onset of his disorder.  In light of the Veteran's statements regarding the ongoing nature of his foot fungus disorder, the Board finds that remand is appropriate to provide the Veteran another examination and opinion that addresses the his statements that his symptoms had remained the same since his active duty.

Regarding the Veteran's PTSD claim, remand is required to obtain clarification regarding the severity of the Veteran's disability.  VA most recently provided an examination in January 2015.  At that time, the Veteran's PTSD manifested as depressed mood, suspiciousness, and chronic sleep impairment.  The Veteran was anxious throughout the examination.  On examination, he had fair eye contact, relevant speech but with short responses, logical thought process, and normal thought content.  He denied suicidal ideation, and his mood was okay.  His affect was restricted, however.  The examiner noted that the Veteran had poor immediate recall, remembering one out of three items after five minutes.  He had fair insight and judgment, and his interpretation of proverbs was concrete.  The examiner found that the Veteran's overall symptoms appeared to cause more restrictions and limitations since his previous VA examination in October 2013.  As a result, he was not "doing too well" in his schooling and social interactions.

In a December 2015 disability benefits questionnaire (DBQ) from a private physician, the Veteran's PTSD was characterized much more severely.  The private physician opined that the Veteran's PTSD resulted in total occupational and social impairment.  The private physician further elaborated that the Veteran had a pronounced history of isolative behavior and difficulty maintaining social and familial relationships.  As such, the Veteran was unable to gain or maintain meaningful employment following military service as a result of his PTSD symptoms.  The private physician essentially found that the Veteran had every possible symptom of PTSD, but did not indicate if this was worsening of the disorder since January 2015, or if this was the same severity it had been since the grant of service connection.  As it isn't clear, remand is required to attempt to obtain such clarity.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Take necessary steps to associate a May 2011 service treatment record with the claims file.  Specifically, a November 2013 examination and June 2014 Statement of the Case, refer to a May 2011 STR that documents a diagnosis of pitted keratolysis.  An October 2013 examination request indicated that the STR is located in VISTA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner must attempt to reconcile the December 2015 private DBQ with the January 2015 VA examination.  If this cannot be done, the examiner must so state.  The examiner should offer an opinion as to the impact of such service-connected disability on the Veteran's social and occupational functioning.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his tinea pedis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinea pedis had its onset in, or is otherwise related to, active service.  

The examiner must address the following:  1) a May 2011 STR documenting treatment for and diagnosis of pitted keratolysis; and 2) the Veteran's statements that describe him having the same foot fungus symptoms extending back to his active duty in 2011, as noted in the October 2014 DRO hearing transcript and the November 2015 Board hearing transcript.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




